Citation Nr: 1637399	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 2001 to July 2006.  He also had additional service in the Missouri Army National Guard.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from June 2011 to March 2012 that were considered by the Agency of Original Jurisdiction (AOJ) in the April 2013 statement of the case.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.    

The Board notes that additional service treatment records have been associated with the VBMS file since the April 2013 statement of the case.  However, as discussed below, the AOJ will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The record reflects that the Veteran was scheduled for a VA examination in December 2012; however, he failed to report for the examination.  See February 2013 VA examination request.  Nevertheless, the claims file does not include a letter notifying the Veteran of the date, time, and location of the scheduled examination.  Moreover, the Veteran testified that he did not recall that a VA examination was scheduled.    

The Board notes that the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. § 3.655 (a), (b) (2015).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim.  

Furthermore, during the July 2016 Board hearing, the Veteran testified that he initially injured his right knee during his period of active duty service.  He reported that he subsequently re-injured his knee during his National Guard service while attending officer candidate training school.  The Board notes that there is evidence that he had right knee pain in April 2009 and was assessed as having a right knee strain in December 2011 and January 2012.  He was also placed on a permanent profile for his right knee in March 2012, and there is a validation brief from a medical evaluation board in June 2012.

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

The Board notes that the Veteran's complete service personnel records are not associated with the claims file.  Moreover, it is unclear whether the Veteran was on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) when he reported that he injured his knee.  Therefore, the Board finds that additional development is needed to verify the Veteran's military service.

In addition, the Board notes that the most recent VA medical records currently associated with the claims file are dated in March 2012.  Moreover, during the July 2016 Board hearing, the Veteran reported that he received treatment at the General Leonard Wood Army Community Hospital until 2013.  However, the medical records from that facility that are currently associated with the claims file are dated in April 2009.  Therefore, the AOJ should obtain any outstanding VA medical records and clinical records.  

Lastly, the Board notes that additional service treatment records have been associated with the claims file since the most recent statement of the case.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location, to request any outstanding service treatment records and service personnel records.  

2.  The AOJ should contact the appropriate entities to verify the dates of any periods of active duty, ACDUTRA, and INACDUTRA that the Veteran had in the Missouri Army National Guard in March 2009, April 2009, December 2011, January 2012, March 2012, and June 2012.  The AOJ should also verify whether the period of service was "full-time duty" ordered under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505, or whether he was ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401. 

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Kansas City VAMC and Columbia VAMC dated from March 2012 to the present.  

4.  The AOJ should contact the appropriate facilities to obtain any additional treatment records from the General Leonard Wood Army Community Hospital dated from April 2009 to the present that pertain to treatment for a right knee disorder.  

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current right knee disorder that manifested during a period of active duty, active duty for training, or inactive duty for training, or is otherwise causally or etiologically related to such a period of service, to include any injury or symptomatology therein.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

7.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




